Citation Nr: 1535582	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  07-04 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee disability.  

3.  Entitlement to service connection for a neck disorder, to include as secondary to service-connected right knee disability.  

4.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to service-connected right knee disability.  

5.  Entitlement to service connection for a right and left hip disorder, to include as secondary to service-connected right knee disability.  
 
6.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease and chondromalacia of the right knee. 

7.  Entitlement to an initial disability rating in excess of 10 percent for suprapatellar effusion of the right knee. 

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from August 1985 to December 1985 and December 2003 to February 2005.   

This appeal to the Board of Veterans' Appeals (Board) arose from October 2005 and November 2006 rating decisions by the RO.  A notice of disagreement (NOD) with respect to the propriety of the 10 percent rating assigned for degenerative joint disease and chondromalacia of the right knee by the October 2005 rating decision that granted service connection for such disability was filed in May 2006.  The November 2006 rating decision denied a rating in excess of 10 percent for degenerative joint disease and chondromalacia of the right knee, as well as the other issues listed on the Title Page, and an NOD was filed shortly after this decision with respect to each issue listed on the Title Page in November 2006.  The RO issued a statement of the case (SOC) in January 2007 and the Veteran submitted a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in February 2007.  A supplemental SOC (SSOC) competed in April 2013 reflects the continuing denial of the claims at issue.  

Because the Veteran disagreed with the initial ratings assigned following the awards of service connection for the knee disabilities at issue, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In November 2010, the Board remanded the case to schedule the Veteran for a hearing before a Veterans Law Judge, and such a hearing was conducted before the undersigned at the RO in April 2015.  A transcript of this hearing is of record.  

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic files in Virtual VA and the Veteran Benefits Management System (VBMS).  A review of the VBMS file reveals the Board hearing transcript.  The remaining documents in both files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The Board's disposition of the TDIU claim is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

During the April 2015 Board hearing, the Veteran withdrew from appeal the claim for a TDIU.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claim for a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, orally, and through a written statement by his authorized representative presented during the April 2015 Board hearing, withdrew from appeal the claim of entitlement to a TDIU.  See Hearing Transcript, page 3.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to the claim for a TDIU.  Accordingly, the Board does not have jurisdiction to review the portion of the appeal with respect to that matter, and it must be is dismissed.


ORDER

The appeal with respect to the claim for a TDIU is dismissed.


REMAND

The Board's review of the claims file reveals that further AOJ action with respect to the matters remaining on appeal is warranted. 

First, with respect to the claims for service connection, the Veteran in his November 2006 NOD asserted entitlement to serve connection for left knee, neck, and bilateral foot and hip disorders on the basis of secondary service connection, and similar assertions in this regard-or that these disorders, aside from a foot disorder, were incurred coincident with the injury to the right knee for which service connection has been granted-were submitted in sworn testimony at the April 2015 hearing.  Testimony at this hearing suggested that the foot disability for which service connection is claimed occurred in a separate injury-after the Veteran "stepped wrong" when climbing from a truck-than that involving the right knee.  See Hearing Transcript, page 5.  

The Veteran's representative also testified as to the Veteran incurring relevant disability as result of heavy lifting coincident with construction duty as a combat engineer during his service in Kuwait.  Id., pages 7-8.  The Veteran's DD Form 214 confirms such duty to the extent that his military occupational specialty is listed therein as "Construction Engineer Supervisor."  Also, the DD Form 214 confirms overseas duty in support of Operation Iraqi Freedom.   

The service treatment reports (STRs) do not reflect treatment for the any of the musculoskeletal disabilities at issue.  Relevant post service evidence includes reports from treatment for foot disability, to include hallux valgus and early degenerative changes.  See eg. May 2, 2006 reports from a VA x-ray and outpatient treatment.  Reports from a September 2006 VA examination reflect a diagnosis of status post arthroscopy of the left knee due to a medial meniscal tear, and included the statement from the examiner that it was not possible to determine if this disorder was related to service connected right knee disability without resort to mere speculation.  Also of record is an August 2006 private treatment report (with no indication therein that the STRs had been reviewed) stating that the Veteran  sustained an injury to both knees and right foot during his military service in Kuwait.  

To the extent that the post service clinical evidence of record does not appear to currently reflect treatment for disability involving the neck or hips, as the Veteran referred to such disability in a May 2006 claim, fairly proximate to his February 2005 separation from service, and there is otherwise no reason to question the credibility of these assertions, the Board finds them to be credible.  The Veteran is otherwise  competent to assert that he has had neck and hip symptoms from service to the present time.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  Moreover, as the most recent VA clinical reports currently of record are dated in October 2007, it is possible that there are more recent VA clinical reports not currently of record (which will be requested below) that would reflect neck or hip disability.  

In short, given the contentions submitted by and on behalf of the Veteran and some of the evidence of record, the Board finds that a VA examination to address the claims for service connection for left knee, neck, and bilateral foot and hip disorders-that include opinions in the format requested herein-is needed to fulfill the duty to assist the Veteran with respect to these claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
  
As for the claim for service connection for a psychiatric disorder to include PTSD, while a medical history collected in November 2001 for military duty purposes noted that his medications included antidepressives, reports from a January 2013 examination for military purposes reflects a normal psychiatric evaluation, and an October 2003 pre-deployment health assessment noted that a mental health referral was not indicated and that the Veteran was deployable.   

A Veteran is presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrated that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted. 
38 C.F.R. § 3.304(b).  History provided by a Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246   (1995).  In light of this authority and the examinations conducted for military purposes set forth above prior to his second period of active duty, the Veteran will be presumed to have been psychiatrically sound at entrance to service.  

Clear and unmistakable evidence that a disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 ; VAOPGCPREC 3-2003.  A preexisting disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306.  When the presumption of soundness attaches to a case, VA has the burden of proving by clear and unmistakable evidence that (1) the disability at issue preexisted service and (2) that such disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. Id. at 1096; 38 U.S.C.A. § 1153. 

In an October 2010 brief to the Board, the Veteran's representative requested that the Veteran be afforded a VA examination to address his claim for service connection for a psychiatric disorder to include PTSD.  Given that , and given the clinical evidence of record reflecting extensive psychiatric treatment, and multiple psychiatric diagnoses, beginning shortly after service, the Board finds that a VA examination to address this claim is needed to fulfill the duty to assist the Veteran with respect to this claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon, supra.  The examiner will be requested to formulate his/her nexus opinion in accordance with the standard of proof set forth in 38 U.S.C.A. § 1111; VAOPGCPREC 3-2003; Wagner, supra.  

To determine the nature of the Veteran's service-in particular, whether such was of a nature as to include "fear of hostile or military or terroristic activity" so as to document a stressor that could produce PTSD (see 38 C.F.R.  3.304(f)(3))-the AOJ should secure the Veteran's service personnel records. 
  
With respect to the claims for higher ratings for service-connected right knee disabilities, as the Veteran was last afforded a VA examination to assess the severity of such disabilities almost nine years ago in September 2006, and Board testimony referenced worsening right knee disability since this examination, the AOJ should arrange for a VA examination to determine the current severity of the service connected right knee disabilities.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).  

The Veteran s hereby notified that failure to report to any scheduled examination(s), without good cause, may result in the denial of the claim(s).  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

In addition to the actions requested above, to ensure that all due process requirements are met, and the record is complete, the AOJ should obtain and associate with the claims file all outstanding, pertinent records, to include any outstanding records of VA evaluation and/or treatment.

The AOJ should also give the Veteran opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act (VCAA) of 2000.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain the Veteran's service personnel records.  If any such records sought are not obtained, notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Undertake appropriate action to obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims remaining on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA  examination, by an appropriate physician, to address the claims for service connection for left knee, neck, and bilateral foot and hip disorders.  

The contents of the entire claims file(paper and electronic), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all left knee, neck, foot, and hip disability(ies) currently present, or present at any point pertinent to the claims for these disabilities on appeal (even if currently asymptomatic or resolved). 

Then, for each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that: 

(a) the disability had its onset during or is otherwise causally related to service, to include heavy lifting coincident with his documented duty performing construction during service; or, if not,   

(b) the disability was caused OR is aggravated (worsened beyond natural progression)  by service-connected right knee disability.  If aggravation is found, the physician should attempt to quantify the degree of additional disability resulting from aggravation. 

In addressing the above, the clinician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, and any  negative opinion with regard to direct service connection should not be based solely on the lack of documentation of sufficient disability in the STRs.   

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  Also after all available records and/or responses from each contacted entity are associated with the claims file, arrange for rhe Veteran to undergo examination, by a psychiatrist or psychologist, to address the claim for service connection for a physiatric disability. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should reflect discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should identify all psychiatric diagnoses currently present or present at any time pertinent to the claim on appeal  even if currently asymptomatic or resolved.  

Then, for each such diagnosed disability, the examiner should provide opinion, consistent with on sound medical principles, addressing the following:

For diagnosed psychiatric disorder other than PTSD (a), did such a disorder clearly and unmistakably exist prior to service entrance, and, if so (b) was such a disorder clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of service? 

For each psychiatric disorder other than PTSD for which there is no clear and unmistakable evidence of a preexisting disability, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater probability) that such a disorder disability was incurred during service.  

For PTSD, the examiner should specify whether diagnostic criteria for PTSD under the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) are met. 

If PTSD is diagnosed, the examiner clinician should clearly explain how the diagnostic criteria for the disorder are met, to include identifying the stressor(s) supporting the PTSD diagnosis, and commenting upon the relationship between the stressor(s) and the Veteran's symptoms.  The examiner should clearly indicate whether any PTSD diagnosis is associated with fear of hostile or military or terroristic activity.

In addressing the above, the clinician must consider and discuss all pertinent clinical evidence and lay assertions, and any negative opinion with respect to the direct service connection of any current psychiatric disorder other than PTSD should not be based solely on the lack of documentation of sufficient psychiatric disability in the STRs.   

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  Also after all available records and/or responses from each contacted entity are associated with the claims file, arrange for a VA examination to assess the severity of the service-connected right knee disabilities.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should reflect discussion of the Veteran's documented medical history and assertions. 

Range of motion testing of the right knee should be conducted.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain weakness, excess fatigability, and/or incoordination, on repeated use or during flare-ups; such loss should be expressed in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

The examiner should also indicate whether the right knee demonstrates "slight," "moderate," or "severe" recurrent subluxation or lateral instability.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence (to particularly include all that added to the claims file since the last adjudication) and legal authority.

10.  If benefit sought on appeal remains denied, furnish to the appellant and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit sought in connection with the claims that have been remanded should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


